Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments/remarks, see pages 6 - 7, filed 01/04/2021, with respect to 35 U.S.C 102 rejection of independent Claims 1 and 15 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 11, 12, 14, 15, 16, 17, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAT 10963890), hereinafter "Kim", in views of Armstrong et al. (US PG PUB 20070162432), hereinafter "Armstrong".
Regarding Claim 1, Kim discloses:
A method performed by a network device (i.e. method performed by access point 115 [i.e. a network device]) (115 – Fig. 1 and Column 7 Line # 14 - 37),

the network device receiving a message to be published for a subscription of social network service (i.e. the access point 115 [i.e. the network device] may receive, from a subscriber of mobile device 110-9, one or more messages, e.g. restaurant review, to be posted [i.e. published] so that the one or more messages may be viewed by subscribers [i.e. for a subscription] of the social network [i.e. social network service]) (110, 111 and 115 – Fig. 1, Column 18 Line # 46 – 53 and Column 19 Line # 38 - 52); and
wherein the network device is a device via which a terminal device can access a wireless communication network (i.e. the access point 115 [i.e. the network device] support wireless coverage 111 [i.e. a wireless communication network] to mobile devices 110 [i.e. a terminal device]) (Column 7 Line # 25 – 42 and Line # 54 - 58).
However, Kim does not explicitly disclose:
wherein the message comprises change information of the subscription; the network device retrieving one or more subscribers following the subscription according to prestored subscription relationship information; and the network device providing the message to the one or more subscribers following the subscription such that one or more actions associated with the change information of the subscription is/are applied on the subscribers.
On the other hand, in the same field of endeavor, Armstrong teaches:
a method of operating a network device (i.e. a method for operating a host 1130 [i.e. network device]) (1130 – Fig. 11 and ¶ 0099), comprising: 
the network device receiving a message to be published for a subscription of social network service (i.e. the host 1130 may receive indications of recent content publication 
wherein the message comprises change information of the subscription (i.e. indications of recent content publication activity [i.e. the message] may include profile update information [i.e. change information] of the particular user to whom the other co-user MMcNeil2 subscribes to [i.e. the subscription]) (¶ 0111 - 0112); 
the network device retrieving one or more subscribers following the subscription according to prestored subscription relationship information (i.e. the host 1130 may identify/retrieve one or more clients, e.g. client of MMcNeil2 [i.e. one or more subscribers following the subscription], that are currently displaying a co-user list [i.e. prestored subscription relationship information] that includes the second user identity, e.g. GossipyGail. For example, the client 1110 is currently displaying a co-user list owned by user MMcNeil2 that includes the screen name GossipyGail; the co-user list describes the user MMcNeil2’s relationship with other users, e.g. GossipyGail, to whom the user MMcNeil2 subscribes to [i.e. the co-user list is prestored subscription relationship information]; note that the user may add, delete and/or update the co-user list [i.e. the co-user list is prestored]) (Fig. 15, ¶ 0114 and ¶ 0143); and 
the network device providing the message to the one or more subscribers following the subscription such that one or more actions associated with the change information of the subscription is/are applied on the subscribers (i.e. the host 1130 may provide the recent content publication activity information [i.e. the message] associated with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim to include the feature for wherein the message comprises change information of the subscription; the network device retrieving one or more subscribers following the subscription according to prestored subscription relationship information; and the network device providing the message to the one or more subscribers following the subscription such that one or more actions associated with the change information of the subscription is/are applied on the subscribers as taught by Armstrong so that social network messages may be distributed to subscribers based on the matching between the messages and interest shown by the subscribers (¶ 0037 and ¶ 0145 – 0148).


Regarding Claim 3, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein the method further comprises: publishing the message to one or more terminal devices in a social network (i.e. the host 1130 may publish the recent content publication activity information [i.e. the message] associated with the second user identity, 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 5, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein the method further comprises: finding one or more rules associated with the subscription (i.e. the system may identify user provided preference information [i.e. one or more rules] associated with the subscription; For example, the preference information may include that the user desires to view no more than a threshold number, e.g. 100 of items in the co-user information ticker 720 during a particular time period, e.g. 24 hours [i.e. one or more rules]. In another example, the particular user may indicate that the user desires to view only information associated with particular co-users or particular content in the co-user information ticker 720) (¶ 0075); and 
applying one or more actions associated with the one or more rules on the subscription (i.e. the system may adjust [i.e. applying one or more actions] the amount of information [i.e. the subscription] provided by the user based on preference information [i.e. one or more rules]) (¶ 0075).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 6, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein the method further comprises: updating one or more subscription relationship according to the applied actions associated with the rules (i.e. the particular user may indicate/update that the user desires to view only information associated with particular co-users or particular content [i.e. updating one or more subscription relationship] in the co-user information ticker 720 [i.e. the applied action] associated with user preference information [i.e. the rules]) (¶0075 and 0112).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein the method further comprises: reducing a content of the message to acquire one or more parameters and/or one or more value pairs (i.e. recent content publication activity information [i.e. a content of the message] may be translated into [i.e. reduced to] syndication. For example, the information may not include the actual content associated with all of the recent content publication activity of a particular co-user, but instead may simply indicate a number of content items [i.e. one or more parameters] that have been affected by recent content publication activity [i.e. reducing a content of the message to acquire one or more parameters]; In some implementations, the system may reduce GossipyGail's recent content publication activity, e.g. “What’s New” [i.e. a content of the message] to acquire the indication that user’s recent search parameter, e.g. “crème 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 11, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein one or more rules are used to perform the step of providing the message (i.e. the system may identify user provided preference information [i.e. one or more rules]; For example, the preference information may include that the user desires to view no more than a threshold number, e.g. 100 of items in the co-user information ticker 720 during a particular time period, e.g. 24 hours [i.e. one or more rules], and the system may provide the recent content publication activity [i.e. the message] accordingly) (¶ 0059 and ¶ 0075).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 12, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein the message is recorded by one or more other subscriptions which the subscription follows, and/or, the message is recorded by one or more other subscriptions which pushes the message to the subscription (i.e. co-users may subscribe/follow to each other; In other words, content publication activity of a first user may be recorded by a 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 14, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein one or more rules are prestored in a rule engine (i.e. user preference information [i.e. one or more rules] are prestored; For example, the client 1110 may access user preference information [i.e. it is prestored]) (¶ 0115); and 
the rule comprises identifies one or more of the following: an effective time span, a subscription filter, a relation filter, a message filter, and one or more actions to take (i.e. user preference information may indicate a threshold number of items in the co-user information ticker 720 during a particular time period [i.e. message filter]) (¶ 0075).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.






A method of operating a terminal device (i.e. method performed by mobile device 110 [i.e. a terminal device]) (110 – Fig. 1 and Column 7 Line # 14 - 37),
comprising:
sending toward a network device a message to be published for a subscription of social network service (i.e. a subscriber of mobile device 110-9 [i.e. the terminal device] may send toward access point 115 [i.e. network device] one or more messages, e.g. restaurant review, to be posted [i.e. published] so that the access point 115 may distribute the one or more messages to subscribers of the social network [i.e. for a subscription of social network service]) (110, 111 and 115 – Fig. 1, Column 18 Line # 46 – 53 and Column 19 Line # 38 - 52); and
wherein the network device is a device via which the terminal device can access a wireless communication network (i.e. the access point 115 [i.e. the network device] support wireless coverage 111 [i.e. a wireless communication network] to mobile devices 110 [i.e. the terminal device]) (Column 7 Line # 25 – 42 and Line # 54 - 58).
However, Kim does not explicitly disclose:
wherein the message comprises change information of the subscription; wherein, a subscriber following the subscription is fed by the message and one or more actions associated with the change information of the subscription is applied on the subscriber.
On the other hand, in the same field of endeavor, Armstrong teaches:
a method of operating a terminal device (i.e. a method for operating a content source 1140 [i.e. network device]) (1140 – Fig. 11 and ¶ 0099), comprising: 

wherein the message comprises change information of the subscription (i.e. indications of recent content publication activity [i.e. the message] may include profile update information [i.e. change information] of the particular user to whom the other co-user MMcNeil2 subscribes to [i.e. the subscription]) (¶ 0111 - 0112); 
wherein, a subscriber following the subscription is fed by the message and one or more actions associated with the change information of the subscription is applied on the subscriber (i.e. the host 1130 may provide the recent content publication activity information [i.e. the message] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more subscribers following the subscription] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail; As the result, a star recent content publication activity icon 1520 [i.e. one or more actions] associated with profile update information [i.e. the change information] of the user GossipyGail is displayed/applied on the client of the user MMcNeil2 [i.e. the subscribers]) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).



Regarding Claim 16, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein one or more subscribers following an automatic subscription of social network service is/are fed by a message for the automatic subscription (i.e. the host 1130 may publish the recent content publication activity information [i.e. a message for the automatic subscription] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more subscribers following an automatic subscription] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.




Regarding Claim 17, Kim and Armstrong disclose, in particular Armstrong teaches:
wherein the message is published to one or more terminal devices in a social network (i.e. the host 1130 may publish the recent content publication activity information [i.e. the message] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more terminal devices in a social network] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 22, Kim and Armstrong disclose, in particular Armstrong teaches:
A terminal device, the terminal device comprising: a processors and a memory, memory containing instructions executable by the processor memory containing instructions executable by the processor the method of claim 15 (i.e. a host / content source 1140 [i.e. network device]) (1130 & 1140 – Fig. 11 and ¶ 0099).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 24, Kim and Armstrong disclose, in particular Kim teaches:
wherein the network device is a base station (i.e. access point 115 [i.e. the network device] may be a base station) (Column 13 Line # 20 - 27).


wherein the network device is a base station (i.e. access point 115 [i.e. the network device] may be a base station) (Column 13 Line # 20 - 27).


Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong as applied to claim 1 above, and further in view of Ratiu et al. (US PG PUB 20170118304), hereinafter "Ratiu".
Regarding Claim 2, Kim and Armstrong discloses all the features with respect to Claim 1 as described.
In addition, Armstrong discloses:
retrieving a message for an automatic subscription of social network service (i.e. the host 1130 may retrieve indications of recent content publication activity [i.e. the message] by a particular user, e.g. GossipyGail, wherein the indication of recent content publication activity is automatically notified/published to other co-users, e.g. MMcNeil2, of social network who subscribed to the particular user [i.e. an automatic subscription of social network service]; Note that the recent content publication activity [i.e. the message] automatically appeared [i.e. an automatic subscription] on the client of the other co-users MMcNeil2) (Fig. 2, 1540 – Fig. 15, ¶ 0056 - 0057 and ¶ 0114 - 115);
retrieving one or more subscribers following the automatic subscription according to the prestored subscription relationship information (i.e. the host 1130 may identify/retrieve one or more clients, e.g. client of MMcNeil2 [i.e. one or more subscribers following the subscription], that are currently displaying a co-user list [i.e. prestored 
providing the message to the one or more subscribers following the automatic subscription (i.e. the host 1130 may provide the recent content publication activity information [i.e. the message] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more subscribers following the subscription] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail; As the result, a star recent content publication activity icon 1520 [i.e. one or more actions] associated with profile update information [i.e. the change information] of the user GossipyGail is displayed/applied on the client of the user MMcNeil2 [i.e. the subscribers]) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).
However, the combination of Kim and Armstrong does not explicitly disclose:
scheduling 
On the other hand, in the same field of endeavor, Ratiu teaches:
scheduling a message for an automatic subscription of social network service (i.e. notification-delivery service 340 may schedule notifications 312 [i.e. a message] for delivery based at least in part on determining a threshold criteria of notifications 312, e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong to include the feature for scheduling a message for an automatic subscription of social network service as taught by Ratiu so that the messages may be scheduled to deliver to the users based on the user’s delivery context, e.g. upon detecting that the user has begun actively using their mobile device; upon determining, based on the user's calendar information, that the user should be available; upon determining that the user's location has changed; upon determining that the user has moved within a threshold proximity closer to or farther away from one or more social-networking contacts of the user, etc. (¶ 0089).


Regarding Claim 7, Kim, Armstrong and Ratiu disclose, in particular Armstrong teaches:
wherein the method further comprises: triggering a provisioning message to a provisioning system (i.e. the host 1130 may be configured to transmit [i.e. triggering] the search results [i.e. a provision message] to the client 1110 [i.e. a provision system] via the network 1120; transmission of the search results [i.e. a provision message] is triggered by query provided by the user) (¶ 0105 - 0106).
.


Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong as applied to claims 3 and 17 above, and further in view of Jimenez et al. (US PG PUB 20140344895), hereinafter "Jimenez".
Regarding Claim 4, Kim and Armstrong discloses all the features with respect to Claim 3 as described above.
However, the combination of Kim and Armstrong does not explicitly disclose:
receiving a register request from a terminal device; and
joining the terminal device into the social network according to the register request.
On the other hand, in the same field of endeavor, Jimenez teaches:
receiving a register request from a terminal device (i.e. the system may receive a request from the mobile device [i.e. terminal device] to join a social network [i.e. the request is for joining/registering to a social network]) (Abstract and ¶ 0010); and
joining the terminal device into the social network according to the register request (i.e. based on the request to join the social network [i.e. according to the register request], the mobile device [i.e. the terminal device] is joined to the social network) (¶ 0055 – 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong to include the feature for receiving a register request from a terminal device; and joining the terminal device into the social network according to the register request as taught by 


Regarding Claim 18, Kim and Armstrong discloses all the features with respect to Claim 17 as described above.
However, the combination of Kim and Armstrong does not explicitly disclose:
sending a register request to a network device such that the terminal device is joined into the social network according to the register request.
On the other hand, in the same field of endeavor, Jimenez teaches:
sending a register request to a network device such that the terminal device is joined into the social network according to the register request (i.e. the system may receive a request from the mobile device [i.e. terminal device] to join a social network [i.e. the request is for joining/registering to a social network]; based on the request to join the social network [i.e. according to the register request], the mobile device [i.e. the terminal device] is joined to the social network) (¶ 0055 – 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong to include the feature for sending a register request to a network device such that the terminal device is joined into the social network according to the register request as taught by Jimenez so that a terminal device may request to join to a social network based on the location and time (Abstract).


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong as applied to claim 1 above, and further in view of Hersh et al. (US PG PUB 20120059795), hereinafter "Hersh".
Regarding claim 9, Kim and Armstrong discloses all the features with respect to Claim 1 as described above.
However, the combination of Kim and Armstrong does not explicitly disclose:
wherein the subscription relationship information is prestored in a subscription relationship database, and the subscription relationship information at least comprises a list of subscribers following the subscription and a list of subscribers being followed by the subscription.
On the other hand, in the same field of endeavor, Hersh teaches:
wherein the subscription relationship information is prestored in a subscription relationship database, and the subscription relationship information at least comprises a list of subscribers following the subscription and a list of subscribers being followed by the subscription (i.e. chatter connector comprising a database system [i.e. a subscription relationship database] may provide capabilities for filtering and searching for: to whom a particular user subscribes to ("people I follow") [i.e. a list of subscribers being followed by the subscription]; who subscribes to that particular user ("people following me") [i.e. a list of subscribers following the subscription]; and who that user does not subscribe to "people I don't follow) (¶ 0163).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong 

Regarding Claim 10, Kim, Armstrong and Hersh disclose, in particular Armstrong teaches:
wherein the subscription relationship information comprises one or more of the following: a community which the subscription belongs to, a service which the subscription has activated, a topic which the subscription cares about (i.e. subscription may be based on the topic related to the user) (¶ 0088 and ¶ 0155).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong as applied to claim 1 above, and further in view of Subba et al. (US PG PUB 20180241713), hereinafter "Subba".
Regarding Claim 13, Kim and Armstrong discloses all the features with respect to Claim 1 as described above.
However, the combination of Kim and Armstrong does not explicitly disclose:

On the other hand, in the same field of endeavor, Subba teaches:
wherein the message is transmitted by a provisioning system or a terminal device and comprises one or more logging requests (i.e. a post 320 [i.e. the message], e.g. “Does anyone know a good French restaurant in Palo Alto?”, may be transmitted by client device 104 [i.e. terminal device]; the post 320 [i.e. the message] comprises a question [i.e. one or more logging requests] with an intention to log response from the social network users) (Abstract, 320 - Fig. 3A and ¶ 0064); and 
a provisioning request is transmitted to the provisioning system based on the message (i.e. based on the post 320 [i.e. the message], a notification 330 [i.e. a provision request], e.g. "Would you like to help John find a French restaurant in Palo Alto?", may be transmitted to other users of the social network system [i.e. provisioning system]) (330 - Fig. 3C and ¶ 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong to include the feature for wherein the message is transmitted by a provisioning system or a terminal device and comprises one or more logging requests; and a provisioning request is transmitted to the provisioning system based on the message as taught by Subba so that a response to the user’s message may be provided based on the natural language analysis on the user’s message (346 – Fig. 3E, ¶ 0064, ¶ 0079 and ¶ 0086). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Soe Hlaing/           Primary Examiner, Art Unit 2451